t c memo united_states tax_court kelvin r crews petitioner v commissioner of internal revenue respondent docket no 18940-16l filed date r assessed trust-fund-recovery penalties against p regarding the employment_taxes of two employers es for the four quarters from 2q to 1q and kc for the seven quarters from 2q to 4q p made administrative claims with r challenging the trust-fund-recovery penalties the administrative claims were denied by a tax examiner p sent a letter to r to administratively appeal the trust-fund- recovery penalties the letter referred to the seven quarters from 2q to 4q the letter denied that p had had any involvement in the financial matters of es kc p’s administrative appeal was assigned to j an appeals officer after several months j determined to relieve p of p’s liability for trust-fund-recovery penalties for kc for the seven quarters from 2q to 4q j wrote p a letter setting forth that determination r issued p notices of intent to levy to collect the assessed trust- fund-recovery penalties for es for the four quarters from 2q to 1q p requested a collection-due-process hearing with the office of appeals at the hearing p contended that j had determined to relieve p of his liability for trust-fund-recovery penalties for es for the four quarters from 2q to 1q the office of appeals in its collection-due-process capacity determined that j had not made a determination with respect to the trust-fund-recovery penalties for es therefore the office of appeals sustained the notices of intent to levy held the collection-due-process determination of the office of appeals is sustained keith howard johnson adam l heiden and michael p tyson for petitioner randall b childs and a gary begun for respondent memorandum opinion morrison judge this is a collection-due-process cdp appeal pursuant to sec_6330 in which petitioner kelvin r crews asks us to 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the relevant times and all rule references are to the tax_court rules_of_practice and procedure kelvin r crews is referred to here as crews the commissioner of internal revenue is referred to here as the irs--the acronym for the internal_revenue_service the agency which he heads the sec_6672 trust-fund-recovery penalty is referred to by the acronym tfrp erosion stopper inc is referred to as erosion stopper review the date determination by the irs office of appeals to sustain a proposed levy to collect sec_6672 trust-fund-recovery penalties assessed against him for failing to collect and pay the trust-fund employment_taxes of erosion stopper inc for the last three quarters of and for the first quarter of we sustain the determination background the court granted the parties’ joint motion to submit the case without trial under rule our findings_of_fact are based on stipulations of fact executed by the parties and on the exhibits attached to the stipulations of fact crews resided in florida when he filed his petition erosion stopper and k c earthmovers crews ran a chicken farm on his family’s homestead near macclenny florida he supplied chickens under contract to tyson foods inc his wife louann crews was a full-time registered nurse who was employed at a long-term care facility 2any appeal of the decision in this case will be heard by the u s court_of_appeals for the eleventh circuit unless the parties stipulate another circuit see sec_7482 in crews created erosion stopper to provide environmental services he was initially the company’s owner and president despite working for erosion stopper he still spent some of his time on the chicken farm sometime between date and date crews transferred his entire ownership_interest in erosion stopper to his wife after the ownership transfer she was the president of erosion stopper she resigned from her registered nurse position and began working full time for erosion stopper crews continued working for erosion stopper in date tyson foods inc canceled its chicken contract with crews he gave up chicken farming altogether and focused his energies on erosion stopper in crews’ wife incorporated a second company to provide environmental services k c earthmovers inc hereinafter k c earthmovers she was initially the owner and president of the company sometime between date and date crews’ wife transferred her entire ownership_interest in k c earthmovers to hannah diggs the adult daughter of the crewses at the same time as the transfer of ownership crews’ daughter replaced crews’ wife as president of k c earthmovers letters and tfrp assessments the irs mailed crews three letters proposing to assess tfrps against him for the employment_taxes respectively of erosion stopper for the four quarter sec_2q 3q 4q and 1q k c earthmovers for the five quarter sec_2q 3q 4q 1q and 2q and k c earthmovers for the two quarter sec_3q and 4q thus the three letters cumulatively covered the following tfrps erosion stopper for the four quarters from 2q to 1q and k c earthmovers for the seven quarters from 2q to 4q the letters stated that crews had days to file a written protest with the office of appeals if he disagreed with the proposed tfrp assessments the first two letters were mailed and dated date the third letter was mailed and dated sometime after date the exact date of mailing is not revealed by the record crews received the letters but did not respond to them he did not make a written protest with the irs on june and the irs assessed tfrps against crews for the employment-tax liabilities of erosion stopper for the four quarters from 2q to 1q and of k c earthmovers for the seven quarters from 2q to 4q tax examiner sheneka bradwell’s determinations on date crews filed claims for refund on form sec_843 entitled claim_for_refund and request for abatement to challenge the tfrps assessed against him for the employment-tax liabilities of erosion stopper for the four quarters from 2q to 1q and of k c earthmovers for the seven quarters from 2q to 4q he paid a small amount of the tfrp liabilities in his claims for refund he not only sought a refund of the small amount of the tfrps that he had already paid but also requested that the irs abate his unpaid tfrp liabilities crews’ claims for refund were assigned to tax examiner sheneka bradwell on date tax examiner bradwell had a telephone call with crews so that he could explain why he should not be liable for the tfrps assessed against him for erosion stopper and k c earthmovers on date tax examiner bradwell issued to crews a letter which contained her final_determination denying his claims for refund appeals officer victoria johnson’s determinations on date crews sent the irs a letter that was intended to appeal tax examiner bradwell’s determination his letter stated i not believe i am not sic responsible for the unpaid taxes due to the fact that i was not in charge of any financial matters with erosion stoppers k c earthmovers at any time during their operations while his letter thus mentioned both employers by name it did not refer to their taxpayer identification numbers or to any amounts assessed nor did it did attach copies of the old letters it stated that the tax periods involved were the seven quarters from 2q to 4q a cumulative period that includes the quarters for the tfrps assessed against him for both erosion stopper ie 2q to 1q and k c earthmovers ie 2q to 4q it did not specify which quarters corresponded to which employer on date tax examiner bradwell provided the files related to crews’ claims for refund with respect to tfrps for the employment-tax liabilities for both erosion stopper and k c earthmovers to tax examiner marilyn figueroa so that figueroa could provide the files to the office of appeals crews’ appeal was assigned to appeals officer victoria johnson who worked in the irs’s jacksonville florida office 3the parties have stipulated the statement in the text neither party takes a position on whether tax examiner figueroa actually provided the claim-refund files to the office of appeals we do not make a finding of fact as to whether she did the parties disagree as to the scope of crews’ appeal to officer johnson crews contends his appeal related to tfrps for the employment_taxes of both erosion stopper and k c earthmovers therefore crews contends that officer johnson had jurisdiction over the tfrps as to both employers the irs contends that the appeal was narrower relating only to the tfrps for the employment_taxes of k c earthmovers therefore the irs contends that officer johnson’s jurisdiction was limited to the tfrps as to k c earthmovers we do not resolve this dispute over whether officer johnson had jurisdiction over the erosion stopper tfrps because it does not affect our holding our holding is that officer johnson did not determine to relieve crews of the tfrps related to erosion stopper alternatively we hold that the office of appeals did not abuse its discretion in concluding that she did not make such a determination see infra part c and d our holding would be the same even if we thought officer johnson had jurisdiction over the erosion stopper tfrps while crews’ case was pending at the office of appeals tax examiner bradwell continued to monitor the case she recorded her observations about the case in an irs record known as an ics history ics stands for integrated collection system meanwhile crews’ wife had also appealed to the office of appeals her liability for tfrps arising from erosion stopper the periods to which these tfrps related were the four quarters from 2q to 1q her appeal was handled by officer johnson while she also handled crews’ appeal on date officer johnson began making entries in an office of appeals computer file known as a case activity record the heading of the case 4the irs objects to the admission of the ics history into evidence see infra part further explaining the objection therefore the irs takes exception to any findings_of_fact such as the one in the text to which this note corresponds that are based on information in the ics history as explained infra part b we overrule the irs’s objection to the ics history 5the irs does not agree with our finding that officer johnson was handling crews’ wife’s appeal but this fact is shown by the letter of date see infra p which officer johnson addressed to both crews and his wife it is also shown by a letter by officer johnson dated date setting forth her determination not to relieve crews’ wife of tfrp liabilities related to four quarters for erosion stopper 2q through 1q see infra pp crews contends that his wife’s appeal of her liability for tfrp assessments was an appeal from the denial of her form_843 claim for tfrp abatements however the evidence does not support the proposition that his wife’s appeal was from the denial of a form_843 claim there is no such form_843 in the trial record and the mere fact that her appeal involved tfrps does not necessarily mean that the appeal related to the denial of a form_843 claim a taxpayer can administratively appeal tfrps other than by appealing the denial of the form_843 claim for example a taxpayer can appeal a letter proposing to assess tfrps 135_tc_344 activity record had work unit no the heading of the case activity record also had the notation tfrp the case activity record did not expressly state which employer was involved in the tfrp liability to which the case activity record pertained the case activity record did not state which quarters were involved until date the entries of this case activity record referred to events involving the tfrp liability of both crews and his wife on date officer johnson sent a letter addressed to both crews and his wife scheduling a face-to-face conference on this case for date the heading of the letter referred to tfrp liabilities for 2q 3q 4q and 1q the letter did not reference an employer the four quarters referred to in the letter were the quarters for which tfrps had been assessed against crews for erosion stopper the four quarters referred to in the letter were also for the quarters for which crews’ wife was appealing the tfrps with respect to erosion stopper after crews and his wife received the date letter they retained attorney keith johnson and his law firm to represent them at the office of appeals before that they had been unrepresented at some point the meeting scheduled for date was rescheduled for date on date attorney johnson wrote a letter to officer johnson the letter argued that crews should not be liable for the tfrps with respect to erosion stopper and k c earthmovers the letter identified the periods involved as the seven quarters from 2q to 4q the letter did not state which quarters corresponded to which employer the letter explained that erosion stopper and k c earthmovers had been operating as one business on date officer johnson made the following entry in the case activity record with work unit no ao removed lou ann crews crews’ wife as she has separate wuno work unit no on date officer johnson created a separate case activity record for crews’ wife with work unit no a file that is not in the trial record after date the entries in the case activity record for work unit no reflect only activity with respect to crews himself the file heading for this case activity record after that date show that the tp meaning taxpayer was crews on date officer johnson met with attorney johnson and attorney christine jones attorney jones was an associate with the law firm of johnson johnson p a from the fall of through early attorney johnson was a partner in johnson johnson p a during her time with johnson and johnson p a attorney jones was the attorney with primary responsibility for crews’ appeal in front of officer johnson the date meeting was the meeting originally scheduled for date during the meeting there was no discussion of whether the tfrps being considered were those related to erosion stopper as opposed to k c earthmovers on date attorney johnson sent a letter to officer johnson in follow-up to the date meeting the heading of his letter referred to crews as the taxpayer it also referred to the trust fund recovery penalty appeal and named seven quarters 2q 3q 4q 1q 2q 3q and 4q the letter had two entries for business one entry was for erosion stopper the other was for k c earthmovers the letter did not state which quarters corresponded to which businesses the letter stated as i understand it based upon numerous factors you will be recommending a full and complete concession of the trust fund recovery penalty tfrp tax assessments against our client kelvin r crews for the various tax quarters involved we trust that once your recommendation is reviewed approved by your team leader and finalized you will be closing out mr crews’ case separate from his wife’s and daughter’s thus the letter documented attorney johnson’s belief that officer johnson would recommend abatement of tfrp assessments against crews for both erosion stopper and k c earthmovers on the same day date attorney johnson wrote another letter to officer johnson the letter had two headings for taxpayer under one heading was the name of crews’ wife under the other was the name of crews’ daughter by this time crews’ daughter had retained attorney johnson to represent her before the irs however the record does not reveal the details about the nature of her dispute with the irs the letter referred to the trust fund recovery penalty appeal for seven quarters 2q 3q 4q 1q 2q 3q and 4q the letter had two entries for business one entry was for erosion stopper the other was for k c earthmovers the letter did not state which quarters corresponded to which employer ie erosion stopper or k c earthmovers nor did the letter state which quarters corresponded to which alleged responsible_person ie crews’ wife or crews’ daughter the letter stated we write in follow-up to our meeting of thursday date we have this date sent to the disclosure scanning operation office of internal_revenue_service five freedom of information foia privacy_act requests for the above-referenced two taxpayers kelvin r crews and the two corporations giving rise to the assertion of the trust fund recovery penalties erosion stopper inc and kc earthmovers inc as we understand it this case is not over age and you have the flexibility to keep it for some time due to the procedural irregularities arising in the husband’s case we would greatly appreciate your holding the case file indefinitely pending our receipt and review of the foia responses and materials provided thereunder it typically takes thirty to sixty days to receive the materials and we have suspensed sic this matter for seventy-five days from now to provide you with an update or follow-up let us know if or for any reason you cannot hold open your files pending our receipt and review of the foia information otherwise we will contact you within the seventy-five days on or around date on date officer johnson made an entry in what by then was the case activity record for crews’ tfrps ie work unit no the entry stated poa called wanting to know when this case will be closed ao informed her that this case must be closed together with the related responsible persons the poa requested additional time with the two related cases to review the foia documents the call from the poa was a telephone call from attorney jones during the telephone call attorney jones and officer johnson did not discuss which employer the tfrp assessments related to ie erosion stopper or k c earthmovers on date attorney jones wrote a letter to officer johnson stating we write in follow-up to our meeting on date regarding kelvin r crews’ trust fund recovery penalty appeal we submitted a foia request for mr crews on date a copy of which is attached we also submitted four other foia privacy_act requests for his wife louann crews his daughter hannah diggs and the two corporations we received responses for both corporations erosion stopper inc and kc earthmovers inc as well as for louann crews and hannah diggs but did not receive any response for mr crews in following up the disclosure specialist recently informed us that mr crews does not have a separate administrative file our review of the foia documents confirmed what we already suspected that the investigation was poorly done and there was no basis for asserting the tfrp against him being related to the owners and presidents is legally insufficient and this appears to be the sole basis for the assessment we request that you determine that kelvin r crews is not liable for the tfrp for any quarters assessed against him for erosion stopper inc and kc earthmovers inc for the reasons stated in the trust fund recovery penalty appeal letter dated date which we incorporate by reference and that his file be closed and the tfrp assessment abated once you make the determination for louann crews and hannah diggs attached to the letter was a copy of a letter from attorney johnson dated date requesting from the irs disclosure_office various irs records with respect to the assessment of tfrps against crews for erosion stopper and k c earthmover for the eight quarters from 1q through 4q the date letter did not state which quarters corresponded to which employer it is unclear why the letter refers to 1q at all on date officer johnson made the following entry in the case activity record for crews’ tfrps ie work unit no related party agreement is secured ao has to adjust this tp’s mft ao determined that tp is not responsible or acted willfully on date officer johnson made the following entry in the case activity record regarding crews’ tfrps ie the record with work unit no tp is not a responsible_person within the meaning of sec_6672 on date tax examiner bradwell made the following entry in the ics history called and spoke w victoria johnson telephone number omitted addressed status of case she advised that the tp was found not liable and the assmts are being abated against him on date officer johnson wrote a letter to attorney jones under the heading corporation officer johnson’s letter named k c earthmovers the letter did not mention erosion stopper the letter stated that the relevant tax periods were the seven quarters from 2q to 4q the letter stated we have considered your protest and the evidence and arguments in support of your position against the trust fund recovery penalty assessment we are returning your case file to the area director with the determination that you be relieved of liability for the tax periods indicated above if you have any questions please call me at the above phone number the parties have stipulated that officer johnson made a determination to relieve crews of his tfrp liabilities for k c earthmovers for the seven quarters from 2q to 4q that this date letter set forth that determination and that this letter was appeals officer johnson’s determination_letter with respect to petitioner addressed to petitioner’s counsel as we stated above the letter referred to k c earthmovers but not erosion stopper however attorney jones thought that officer johnson had jurisdiction over crews’ tfrps for both erosion stopper and k c earthmovers and that officer johnson was considering crews’ tfrps for both corporations therefore attorney jones thought that the date letter meant that officer johnson had determined not only that crews was not liable for the tfrps with respect to k c earthmovers but also that he was not liable for the tfrps with respect to erosion stopper consequently attorney jones did not call officer johnson to clarify whether the determination covered the erosion stopper tfrps in attorney jones’ view the determination covered the erosion stopper tfrps on date officer johnson wrote a letter to attorney johnson setting forth her determination not to relieve crews’ wife of her tfrp liabilities for the employment_tax liabilities of erosion stopper for the four quarters from 2q to 1q the irs abated crews’ tfrp liabilities for k c earthmovers but not for erosion stopper on date tax examiner bradwell made the following entry in the ics history with respect to crews’ collection case the tfrp assmt was totaly sic abated against mr crews the irs objects to this entry and to the entire ics history which is exhibit 14-j we overrule this objection as explained infra part b on date tax examiner bradwell closed out her collection case cdp hearing before the office of appeals on date the irs issued a letter final notice_of_intent_to_levy and notice of your right to a hearing for crews’ tfrp liabilities for erosion stopper for the three quarter sec_3q 4q and 1q on date the irs issued a letter for crews’ tfrp liabilities for erosion stopper for 2q crews made timely requests for a cdp hearing regarding both letter sec_1058 he then requested that the hearing be face-to-face the cdp hearing was assigned to settlement officer cathleen curry in the irs’s jacksonville florida office of appeals officer curry recorded entries regarding the hearing in a new case activity record with work unit no during the cdp hearing which included a meeting on date that is described in the date notice_of_determination the only issue crews raised was that the irs erred by not abating his tfrp liabilities for erosion stopper because officer johnson had determined he was not liable for those tfrp liabilities on date officer curry sent the following email to officer johnson was wondering if i could pick your brain about a case you previously worked the tfrp issue the poa keith johnson states that when you worked case you indicated both tfrps should be abated in full for taxpayer name of tp is kelvin crews ssn redacted in original he had tfrp assessments but i see only one that was abated 240r dollar_figure xref-tin redacted in original or k c earthmovers inc the other tfrp was assessed for dollar_figure xref-tin redacted in original or erosion stoppers inc do you recall whether both tfrps should have been abated thanks for any help you can give on this officer johnson emailed back the tp should have a copy of my closing letter on date officer curry made the following entry in her case activity record this tfrp file had to be ordered from the retention files located somewhere other than jax on date officer curry made the following entry in her case activity record tfrp file for erosion has been ordered from records center on date officer curry made the following entry in her case activity record recd tfrp file on date officer curry emailed tax examiner figueroa asking her to retrieve the claim file for kelvin crews tax examiner figueroa responded i do not have the file because after years the file gest sic destroyed an adhesive note attached by officer curry to a printout of the email chain says claim file destroyed in her case activity record officer curry summarized the email exchange this way emailed m figueroa for possible claim closed_case uncertain if housed in jax or not response from advisory figueroa states v johnson prev worked the appeals and they do not retain case files for claims for more than years on date officer curry emailed officer johnson due to a possible court challenge being proposed on my assigned cdp appeal i need to get a copy of your appeals history and any closing documentation you may have retained for the case you previously worked in appeals regarding a previou sec_843 tfrp claim i attempted to get the closed appeals file from the advisory unit but they have informed me it has been destroyed on date officer curry emailed officer johnson hope you are well not sure if you got the below email the date email you may be on leave i need any of your saved documents on this case as i tried to obtain the initial claim file and it has been destroyed per advisory unit if you no longer have this info please advise so i can add your response to my history and notice_of_determination letter officer johnson responded i don’t have anything i can’t access my i drive right now but i am sure it is not there either i back up all my cases in a thumb drive officer curry emailed back can you check your thumb drive see if you may be able to pull it up officer johnson responded i do not have anything for this tp officer curry emailed thanks victoria i thought your mentioning of a thumb drive storing docs may have produced something apologies on date officer curry received from mark c pettigrew officer johnson’s manager a printout of the case activity record with work unit no ie the case activity record initially used for crews and his wife for a time and later exclusively for crews in her handling of crews’ cdp case officer curry reviewed documents these documents appear in the trial record as subexhibits d through al attached to exhibit 2-j officer curry determined there was no evidence that officer johnson had conceded crews’ tfrp liabilities for erosion stopper officer curry also determined she was precluded from considering crews’ tfrp liabilities for erosion stopper herself since crews had already had a prior opportunity to challenge those liabilities on date officer curry met with attorney johnson and informed him that there was no evidence that officer johnson had conceded crews’ tfrp liabilities for erosion stopper on date the office of appeals in jacksonville florida issued crews a notice_of_determination regarding the cdp hearing the notice_of_determination sustained the notices of intent to levy the notice_of_determination rejected crews’ argument that officer johnson had conceded the tfrps with respect to erosion stopper in particular the notice_of_determination stated on a face to face hearing was held in the jacksonville federal office building you and your representative keith johnson were present it was explained to you that letter letter was issued and you had a prior opportunity to raise the tfrp liability you and mr johnson stated that a prior appeal was worked which would have addressed the tfrp that was assessed against you regarding different corporations namely erosion stopper inc and kc earthmovers inc it was explained that the tfrp assessment for kc earthmovers inc had indeed been abated in entirety per review of your account however the tfrp assessment remained for erosion stopper inc you indicated that you would like the previous appeal file regarding a claim to be reviewed you were given the information that if the previous claim appeal file was ordered and found to have no information regarding the abatement in full for the tfrp regarding erosion stopper that the liability issue would be precluded in this collection_due_process appeal due to a prior opportunity it was agreed that the previous appeal paperwork regarding your claim would be ordered and reviewed the requested collection alternative was to proceed with the dollar_figure installment_agreement that had been initiated by the compliance revenue_officer the paperwork was subsequently ordered for the previous appeal claim file worked and there was no indication that the tfrp was conceded regarding erosion stopper inc on another conference was held with mr keith johnson he was informed of the findings regarding review of the previous claim appeal he was informed that the review did not indicate any abatement was in order for the tfrp regarding erosion stopper inc he was told the liability issue regarding the tfrp would be precluded in the cdp appeal due to prior opportunity he requested that the notice_of_determination letter be issued to allow you continued court rights crews filed a timely petition with this court burden_of_proof opinion generally the petitioner in a tax_court case has the burden_of_proof rule a crews the petitioner in this case does not argue that the irs has the burden_of_proof we hold that he bears the burden_of_proof relevant legal principles the internal_revenue_code requires employers to collect their employees’ income taxes and their employees’ share of the federal_insurance_contributions_act tax by withholding from employee paychecks sec_3102 and b federal_insurance_contributions_act tax sec_3402 income_tax sec_3403 these withholding obligations are part of a broader series of obligations known as employment_taxes see 144_tc_96 n once withheld the amounts must be held by the employer in trust for the government until paid over by the employer to the government sec_7501 the term trust-fund taxes is used to describe these withheld taxes see 138_tc_348 132_tc_21 ndollar_figure under sec_6672 a person responsible for collecting and paying over trust-fund taxes who willfully fails to do so is personally liable for a tfrp equal to the amount of the delinquent taxes 436_us_238 a person responsible for collecting and paying over trust-fund taxes is known in the caselaw as a responsible_person 144_tc_40 when an employer fails to pay over the trust-fund-tax component of employment_taxes not only can the irs collect the unpaid amount from the employer sec_3403 but it also can collect a tfrp from responsible persons who acted willfully 141_tc_173 as a matter of practice the irs does not collect from both the employer and the responsible persons id pincite sec_6672 provides that before a tfrp can be imposed on a person the irs must first give that person notice the irs gives this notice through a letter lee v commissioner t c pincite the letter explains that the irs intends to assess a tfrp and that the person can appeal the proposed assessment to the irs see giaquinto v commissioner tcmemo_2013_150 at n bland v commissioner tcmemo_2012_84 slip op pincite citing revproc_2005_34 2005_1_cb_1233 sec_6672 provides that the sec_6672 notice must be given at least days before the irs has given notice_and_demand for the tfrp sec_6303 requires the irs to give notice_and_demand contemporaneously with the assessment of any_tax including a tfrp see sec_6671 sec_6672 has been construed to mean that the sec_6672 notice must be given before assessment of the tfrp 816_f3d_707 11th cir vacating and remanding on other grounds tcmemo_2012_330 137_tc_209 aff’d sub nom nabano v commissioner 552_fedappx_724 9th cir thus the assessment of the tfrp cannot occur before the sec_6672 notice in addition to this constraint on the timing of a tfrp assessment there is a general deadline for the irs to assess any_tax including the tfrp see sec_6501 sec_6671 12_f3d_489 5th cir for assessments of the tfrp sec_6672 provides two rules that extend the time during which the irs is permitted to assess one of these rules is sec_6672 under sec_6672 if the irs sends the notice required by sec_6672 to a person and if the person makes a timely protest of the tfrp then the period for assessing the tfrp is held open until sec_6303 requires that the irs give notice_and_demand as soon as practicable after the assessment of any_tax including a tfrp see sec_6671 in no instance can the notice_and_demand lag the assessment by more than days sec_6303 days after the irs has made a final administrative determination with respect to the protest in romano-murphy v commissioner f 3d pincite the u s court_of_appeals for the eleventh circuit construed sec_6672 to require the irs to make a final administrative determination before assessing a tfrp if the person makes a timely protest of the sec_6672 notice assessing a tax does not automatically result in its collection if the taxpayer fails to pay the tax within days of the sec_6303 notice_and_demand the irs may collect the tax by levying on the taxpayer’s property sec_6331 however sec_6330 forbids the irs to levy until it sends the taxpayer a notice of the taxpayer’s right to request a cdp hearing with the office of appeals see also sec_6330 if the taxpayer requests such a hearing the office of appeals must hold the hearing sec_6330 c the prohibition on the levy lasts throughout the hearing and for some time afterwards sec_6330 at the hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy including offers of collection alternatives sec_6330 the taxpayer may also raise a challenge to the existence or amount of the underlying tax_liability if the taxpayer did not have a prior opportunity to dispute the tax_liability sec_6330 the office of appeals is required in making its cdp determination to take into account these issues and challenges raised by the taxpayer sec_6330 it must also take into account whether it was able to verify whether the requirements of any applicable law or administrative procedure have been met sec_6330 a it must also take into account whether the levy balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 a taxpayer dissatisfied with the cdp determination made by the office of appeals can file a petition with the tax_court sec_6330 the tax_court then has jurisdiction to review the cdp determination id we review a cdp determination de novo regarding the underlying tax_liability if it is properly at issue see 114_tc_176 as to issues other than the underlying liability we review the determination for abuse_of_discretion see id pincite that is we decide whether the determination was arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir before the irs can collect the tfrp from a person through levy the irs must first notify the person of the right to request a cdp hearing lee v commissioner t c pincite a person contesting a tfrp levy in a cdp hearing can challenge the existence or amount of the tfrp liability but only if that person did not have a prior opportunity to dispute it sec_6330 lee v commissioner t c pincite a letter is an opportunity to dispute the tfrp liability see sec_301_6330-1 q a-e2 proced admin regs 132_tc_301 therefore a person who has received a letter cannot in a cdp hearing dispute the existence or amount of the tfrp see sec_301_6330-1 q a- e2 proced admin regs bletsas v commissioner tcmemo_2018_128 at positions of the parties in its cdp determination the office of appeals rejected crews’ sole argument at the cdp hearing which was that officer johnson had determined to relieve him of liability for tfrps for employer erosion stopper the office of appeals in its cdp determination sustained the cdp notices ie the notices of proposed levy in challenging this determination crews maintains as he did at the cdp hearing that officer johnson had made a determination to relieve him of liability for the erosion stopper tfrps crews contends that the appropriate standard of review is not abuse_of_discretion he argues that even if the appropriate standard of review is abuse_of_discretion the office of appeals’ cdp determination should not be sustained because it would be an error of law for the office of appeals to sustain an action to collect a tfrp that the office of appeals had determined in a prior proceeding was not owed crews argues that the office of appeals in the cdp hearing failed to acquire all irs records relevant to the question of whether officer johnson had determined to relieve crews of the erosion stopper tfrps records which according to crews include the ics history crews considers this alleged failure to gather complete records to be spoliation of evidence as a sanction crews urges the court to infer that complete records would have shown that officer johnson had determined to abate the erosion stopper tfrps crews argues in the alternative that if officer johnson did not determine to abate the erosion stopper tfrps then his liability for these tfrps is a matter still pending with officer johnson if the matter is still pending with officer johnson crews argues the court should either not sustain the cdp 7crews argues that the appropriate standard of review is instead preponderance of evidence preponderance of evidence is a standard of proof rather than a standard of review we think crews intends to say that the appropriate standard of review was de novo determination of the office of appeals because it was an error for that office to sustain the levy to collect tfrps while officer johnson had not yet made a determination about the tfrps remand this case to the office of appeals in its cdp capacity for it to await officer johnson’s determination or remand this case to the office of appeals in its cdp capacity for further research or development of this issue crews claims that he does not challenge the merits of the tfrps and he says he does not contest that he is a responsible_person or that he acted willfully he does not challenge the tfrps on the ground that the initial determination of the assessment of the tfrps was not supervisorily approved see sec_6751 the irs contends that because crews received a letter with respect to the erosion stopper tfrps he was barred from challenging the existence or amount of these tfrps in the cdp hearing as a result the irs contends the office of appeals’ cdp determination should be reviewed under an abuse-of- discretion standard of review the irs contends that it was not an abuse_of_discretion for the office of appeals to determine that officer johnson had not previously absolved crews of the erosion stopper tfrps the irs contends that the appropriate issue to be resolved is not whether officer johnson conceded the tfrps but whether she did so in such a clear and unequivocal way that it would be an abuse_of_discretion for settlement officer curry ‘so curry’ to find otherwise responding to crews’ spoliation argument the irs contends that no sanction for spoliation is warranted because crews does not even allege that any evidence was destroyed the irs observes that crews claims only that officer curry failed to request the right documents not that she destroyed documents the irs contends that officer curry’s requests for documents were reasonable and the scope of her document requests did not constitute an abuse_of_discretion addressing crews’ argument that the matter of his erosion stopper tfrp liability still is pending with officer johnson the irs contends that crews has not proven this to be true further the irs opposes crews’ proposal that the court remand the case to the office of appeals in its cdp capacity in order to await the determination of officer johnson with respect to the erosion stopper tfrps the irs contends that the office of appeals in a cdp capacity does not have the power to require officer johnson to issue a determination with respect to the erosion stopper tfrps and that therefore a remand would be unproductive the irs also disagrees with crews’ proposal that the court remand the case to the office of appeals in its cdp capacity for the office of appeals to conduct further research the irs contends that the cdp hearing adequately considered whether there had been a prior determination by officer johnson there is also a dispute between the parties on the admissibility of evidence the irs objects to the ics history exhibit 14-j and to those portions paragraph sec_56 and sec_57 of the stipulation concerning the ics history the irs argues that because the ics history was not considered by officer curry in the cdp hearing the ics history is irrelevant in determining whether officer curry abused her discretion on behalf of the office of appeals the irs also argues that the ics history is inadmissible hearsay crews contends that the disputed evidence is admissible analysis a crews’ alternative argument at his cdp hearing crews argued that officer johnson had earlier made a determination that crews was not liable for the erosion stopper tfrps crews continues to make this argument in the alternative he argues that the matter of his liability for the erosion stopper tfrps is still pending with officer johnson crews did not make this alternative argument at the cdp hearing we will not consider his alternative argument sec_301_6330-1 q a-f3 proced admin regs provides that a taxpayer who is seeking tax_court review of a determination of the office of appeals in a cdp case can only ask the court to consider an issue including a challenge to the underlying tax_liability that was properly raised in the taxpayer’s cdp hearing the regulation further states that an issue is not properly raised if the taxpayer fails to request consideration of the issue by appeals id the only issue that crews raised at the cdp hearing was that officer johnson had earlier determined that he was not liable for the erosion stopper tfrps as the stipulation states during the cdp hearing the only issue petitioner’s counsel raised was that respondent erred by not abating petitioner’s tfrp liabilities for erosion stopper because appeals officer johnson determined he was not liable for those tfrp liabilities thus we will consider only the issue that crews raised at the cdp hearing which is whether officer johnson determined that he was not liable for the erosion stopper tfrps b admissibility as explained above the parties dispute the admissibility of the ics history and the portions of the stipulation related to the ics history we hold that this evidence is relevant to crews’ theory that officer curry abused her discretion by failing to request the ics history see fed r evid although it is true that officer curry did not review the ics history the content of the ics history gives us an idea of whether it would have made any difference had officer curry obtained the ics history and reviewed it as for the irs’s hearsay objection we hold that the ics history is not hearsay because it was made by an employee of the commissioner of internal revenue see fed r evid d d excluding from the definition of hearsay a statement offered against the opposing party and made by the opposing party’s employee the ics history is admissible c analysis under de novo standard of review as explained before the parties have different views on the appropriate standard of review see supra part we do not resolve this dispute under either the de novo standard of review or the abuse-of-discretion standard of review we hold that the cdp determination should be sustained under the de novo standard of review we do not defer to the conclusions of the agency under this standard of review and reviewing the entire trial record including the evidence the admissibility of which was disputed we conclude that officer johnson did not determine that crews was not liable for the erosion stopper tfrps 8it is the commissioner who is a party to this case rule b we have been referring to the commissioner as the irs only for the sake of convenience see supra note although the letters from attorney johnson and attorney jones to officer johnson requested that crews be relieved of the tfrps with respect to erosion stopper ie the letters dated date and date none of officer johnson’s return correspondence referred to the tfrps with respect to erosion stopper and although officer johnson’s entries in a case activity record entries dated may and indicated that she believed that crews was not liable for tfrps these entries do not say that he was not liable for the tfrps with respect to erosion stopper in particular in one of the entries in the ics history dated date tax examiner bradwell stated that she was told by officer johnson that crews was being relieved of tfrp liabilities crews suggests that this statement shows that officer johnson had determined to relieve crews of the liabilities related to both erosion stopper and k c earthmovers in our view however the strongest evidence of the scope of officer johnson’s determination is her letter of date in which she stated that she had made the determination to relieve crews of tfrps this determination_letter referred to k c earthmovers and not erosion stopper furthermore officer curry asked officer johnson by email on date whether she had meant to abate the liability of erosion stopper in response officer johnson directed her to this determination_letter which refers only to k c earthmovers crews contends that the determination_letter actually refers to the tfrp liabilities related to erosion stopper because the seven quarters to which the letter refers include the four quarters for which a tfrp was assessed with respect to erosion stopper’s employment_taxes but the letter does not mention erosion stopper by name it does mention k c earthmovers the seven quarters mentioned by the letter are the seven quarters for which the irs had assessed tfrps related to k c earthmovers in our view the determination_letter does not refer to the tfrp liabilities related to erosion stopper it is also significant that crews’ tfrps with respect to k c earthmovers were abated by the irs but not his tfrps with respect to erosion stopper that the irs abated one type of liability but not the other suggests that officer johnson’s determination covered only the liabilities with respect to erosion stopper after the irs abated the tfrp liabilities with respect to k c earthmovers tax examiner bradwell made an entry in the ics history for crews’ tfrps stating that the tfrps had been totally abated if the ics history entry was intended to say that the irs had abated the erosion stopper tfrps then the ics history entry is factually incorrect paragraph of the stipulation of facts states that the irs did not abate the erosion stopper tfrps respondent abated petitioner’s tfrp liabilities for k c earthmovers but not petitioner’s tfrp liabilities for erosion stopper after the appeals hearing this ics history entry does not disturb our conclusion about the scope of officer johnson’s determination which is that officer johnson did not determine to relieve crews of the erosion stopper tfrps in reaching this conclusion we do not draw the inference that additional evidence not considered by officer curry would show that officer johnson determined to relieve crews of the erosion stopper tfrps under the doctrine_of spoliation of evidence an adverse inference is drawn only if evidence has been lost or destroyed in bad faith see 119_f3d_929 11th cir the record does not support the proposition that evidence was lost or destroyed in bad faith d analysis under abuse-of-discretion standard of review we now discuss the outcome of this case under the abuse_of_discretion standard of review this is a deferential standard of review see 387_f3d_1244 11th cir what we are reviewing is the conclusion made by the office of appeals in the cdp hearing that officer johnson had not determined to relieve crews of liability for the tfrps with respect to erosion stopper because we think that this conclusion is correct under a de novo standard of review it follows that the conclusion would be correct under the more deferential standard of review of abuse-of-discretion this logic would seemingly admit an exception if we thought that the office of appeals abused its discretion by failing to make a reasonable inquiry into the matter of whether officer johnson had determined to relieve crews of liability for the tfrps with respect to erosion stopper we hold however that officer curry of the office of appeals took reasonable steps to ascertain whether officer johnson had determined that crews was not liable for the tfrps with respect to erosion stopper officer curry emailed officer johnson officer curry examined officer johnson’s case activity record officer curry also examined letters from attorney johnson and attorney jones to officer johnson letters which referred to crews’ tfrp liability with respect to both corporations officer curry’s efforts failed to uncover sufficient evidence to convince her that officer johnson had determined to abate the tfrp liability with respect to erosion stopper because officer curry’s actions and conclusions were reasonable we hold that the office of appeals did not abuse its discretion in concluding that officer johnson did not determine to abate the tfrps pertaining to erosion stopper e conclusion we sustain the date determination of the office of appeals to reflect the foregoing an order will be issued admitting exhibit 14-j and stipulated paragraph sec_56 and sec_57 and decision will be entered for respondent 9crews’ argument that the cdp determination of the office of appeals was erroneous because the officer johnson had earlier determined that crews was not liable for the erosion stopper tfrps assumes the existence of a legal rule that it is an error for the office of appeals in a cdp proceeding to approve a levy action to collect a liability that the office of appeals in a non-cdp proceeding had previously determined should be abated the irs does not dispute the existence of such a rule we need not determine whether such a rule exists because we hold that under a de novo standard of review officer johnson did not determine to abate crews’ tfrp liability with respect to erosion stopper and alternatively under an abuse-of-discretion standard of review the office of appeals did not abuse its discretion in concluding that there was no such prior determination see supra part c and d respectively
